Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13, 15, 17, 18, 20-23, 25-26, 29 and 31 are pending for examination.
DETAILED ACTION
Election/Restriction
Applicant’s election of Group I in the reply filed on 01/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-22, 25-26, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.
Elected Group I is drawn to claim(s) 1-6, 8-13, 15, 17-18, and 20 drawn to an ex vivo method of preparing a granular immune effector cell for adoptive cell therapy.
With respect to species, Applicants elected sub-species (e) from (A), which is an agent that modulates gene expression.  With respect to (B), Applicants elected NK cells.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

    PNG
    media_image1.png
    231
    883
    media_image1.png
    Greyscale

Instant claim 1 recites the phrase “upregulating the activity of the granular immune effector cell” comprising contacting the cell ex vivo with an agent which “modulates” the size, content or number of secretory lysosomes in the cell, or modulates the signaling capacity of the secretory lysosomes in the cell.  The use of an agent which “modulates,” in this method is indefinite because the scope of this term encompasses both increasing and/or decreasing.  To the extent that the agent “decreases” the size, content or number of secretory lysosomes in the cell, or modulates the signaling capacity of the secretory lysosomes in the cell, it is unclear how the agent is to function in “upregulating the activity of the granular immune effector cell…”
Additionally, the phrase “upregulating the activity” is a relative term which renders the claim indefinite. The term “upregulating the activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear what level of “up-regulating the activity of the granular immune effector cell” would render the cells useful for adoptive cell therapy.
Claim 1 also recites the phrase “modulates the signaling capacity of the secretory lysosomes in the cell.”  The metes and bounds of how the person of ordinary skill in the art is to “modulate signaling capacity” are indefinite.  First, it is unknown what Applicant considers 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
Instant claims 1-2 are drawn to the use of agents which: (a) modulate the size, content or number of secretory lysosomes in granular immune effector cells, (b) modulates the signaling capacity of the secretory lysosomes in the cell, and further in combination with a ligand or agonist of inhibitory receptor expressed by the cell or an activator of a signaling pathway downstream of the inhibitory receptor, (c) wherein the activity regulated by the agent is cytotoxic activity and/or or cytokine production, (d) wherein the agent prevents lysosomal fission; or (e) wherein the agent 
The claims are further drawn to wherein the agent is an RNA molecule which mediates RNA or is an agent for use in gene editing, wherein the agent modulates expression of one or more signaling pathways up-stream of the secretory lysosomes in the cell; or the agent increases or activates expression of one or more genes which encode components of the secretory lysosome matrix; or which encode enzymes which mediate synthesis or transport of said components.
Claim 11 recites the method of claim 1 wherein the agent reduces or inactivates expression of one or more genes selected from CD38, CD31, TRPM2, TRPML1, TRPML2, RyR, TPC1, TPC2, and PIKFYVE.  Claim 12 recites the method of claims 1 where the agent increases or activates expression of one or more genes selected from SRGN, CHST11, CHST12, NDST2, CST7, GNPTAB, M6PR, CHGA, CHGB or VWF.  Claim 13 recites wherein the agent modulates cell-to-cell interactions.
With the exception of several small molecules in the specification, such as vacuolin-1, YM201636, Apilimod, and APYO201, there is no clear description of the full scope of “agents” or “ligands,” and combinations thereof, encompassed by the claimed method.
The disclosed compounds do not share any particular core structural elements, or any relevant identifying characteristics such that a person of ordinary skill in the art would be able to immediately envisage other members of the claimed genus of agents/ligands which share the same function.  The scope of the claims include both inhibitors and activators of gene function (see claims 11-12), and comprise small molecule inhibitors, antibodies, nucleic acid expression inhibitors (i.e. RNAi, antisense, aptamers, triplex, ribozyme, hairpin RNAs, microRNAs), and any 
In order to isolate the full scope of agents and/or ligands encompassed by the claims, the skilled artisan would have to engage in additional experiments to identify those compounds possessing the desired functionality as recited in the instant claims.  Specifically, additional experimentation would be necessary to identify agents having the ability to reduce or inactivate expression of one or more genes selected from CD38, CD31, TRPM2, TRPML1, TRPML2, RyR, TPC1, TPC2, and PIKFYVE, or having the ability to  increase or activate expression of one or more genes selected from SRGN, CHST11, CHST12, NDST2, CST7, GNPTAB, M6PR, CHGA, CHGB or VWF, or further to identify agents that modulate the size, content or number of secretory lysosomes in granular immune effector cells.
The claims are drawn to therapeutic methods with a huge number of possible variables, whereas the data on file is limited to some manipulation of NK cells. The effects on T cells have not been evaluated, nor the therapeutic efficacy of the claimed approach for diseases other than cancer. Moreover, since only very few of the genes cited are in claims 11 and 12 were actually modified in the experimental part of the application, the potential involvement of all other genes cites is speculative (or at best based on prior art knowledge, but in any case, not related to any technical contribution provided by the applicant). The combination proposed in claims 2 and 3 involves also an undetermined number of possible agents, none of which have in fact been tested besides KIR. It is therefore considered that the subject-matter claimed lacks a sufficient disclosure, since there is not enough evidence on file that the claimed methods are indeed suitable for effective adoptive cell therapy in the therapeutic contexts of claims 26 to 30.
Due to the breadth of the claimed agents and/or ligands encompassed by the claims, and the limited number of representative species of the agents/ligands described in the specification as filed, a person of ordinary skill in the art would conclude that there is insufficient disclosure to support the description of the entire scope of the claims.  A person of skill in the art would conclude that applicant was not in possession of the full scope of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alter et al. (2004) or Liu et al.
Claim 1 is drawn to a method for preparing NK cells for adoptive cell therapy, where the method is interpreted as increasing the activity of NK cells by contacting the cells with an agent that modulates the number of secretory lysosomes in the cell.  
Alter et al. (2004) teach that lysosomal-associated membrane protein-1 (LAMP-1 or CD107a) is a marker of NK cell functional activity.  CD107a is significantly upregulated on the surface of NK cells following stimulation.  Page 17 of Alter et al. teach that: “[S]urface expression of CD107a was low in unstimulated NK cells (0.33%) (Fig. 1A). Following stimulation with MHC -CD56+ NK cells expressing CD107a (Fig. 1B). Following maximal stimulation of NK cells with PMA/ionomycin, CD107a expression on the surface of NK cells was up-regulated 88-fold, reaching frequencies of 29.17% of NK cells (Fig. 1C).”
Liu et al. teach that PMA treatment of NK cells results in an increase in secretory lysosome formation, and an increase in NK cell activation, see page 127, 2nd ¶ of Liu et al.  Additionally, Liu et al. teach that activation of NK cells is also regulated by an increase in Ca+2 concentration, see Results and Discussion (starting on page 124 of Liu et al.).  Liu et al. teach an increase in secretory lysosome formation in NK cells mediated by target-cell recognition.  Liu et al. further teach high affinity Ca+2 dependent exocytosis of secretory lysosomes, see the following taken from the abstract of this reference: “[a] high-affinity Ca2+-dependent exocytosis of secretory lysosomes, which is sensitized further after target-cell stimulation. Our data also suggest an unusual rapid and dramatic de novo formation of secretory lysosomes after target-cell recognition. The rapid biogenesis of secretory lysosomes was blocked by specific protein kinase C inhibitor but not by brefeldin A. We propose that target-cell recognition triggers rapid biogenesis and sensitization of secretory lysosomes in NK cells through activation of PKC.”
Both Alter et al. and Liu et al. teach treatment of NK cells with PMA.  According to Liu et al. PMA treatment leads to increase Ca+2 levels, increase in secretory lysosome formation, and NK cell activation.  Therefore, since both references teach treating NK cells with PMA, these references are interpreted as reading on the claimed methods.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alter et al. in view of Liu et al. and Guillerey et al. (Nature Immunology, Vol. 17, No. 9, pages 1025-1036),   
Claim 1 is drawn to a method for preparing NK cells for adoptive cell therapy, where the method is interpreted as increasing the activity of NK cells by contacting the cells with an agent that increases the number of secretory lysosomes in the cell.  
Claim 2 recites combination with a ligand or agonist of an inhibitory receptor expressed by the NK cell.
Instant claim 5 recites, the method of claim 1, wherein the agent prevents lysosomal fission; or wherein the agent increases the level of Ca2+ in the secretory lysosomes of the cell, or increases the capacity of the secretory lysosomes to channel or buffer calcium responses.
The instant claims are interpreted as reading on a method for activating NK cells for use in adoptive cell therapy for a number of conditions, including cancers, immunodeficiencies, infections and inflammatory disorders, see page 5 of the specification as filed.  Due to the varied description of the agents/ligands used in the claimed method, the prior art is applied to the extent that they teach the use of agents/ligands (inhibitors and agonists) and combinations thereof for activation of NK cells.  If the prior art is disclosed as useful for NK cell activation, they are interpreted as reading on the claimed invention.
Alter et al. (2004) teach that lysosomal-associated membrane protein-1 (LAMP-1 or CD107a) is a marker of NK cell functional activity.  CD107a is significantly upregulated on the surface of NK cells following stimulation.  Page 17 of Alter et al. teach that: “[S]urface expression of CD107a was low in unstimulated NK cells (0.33%) (Fig. 1A). Following stimulation with MHC devoid target cells, CD107a expression on the surface of NK cells increased 52-fold, resulting in 17.4% of CD3-CD56+ NK cells expressing CD107a (Fig. 1B). Following maximal stimulation of NK cells with PMA/ionomycin, CD107a expression on the surface of NK cells was up-regulated 88-fold, reaching frequencies of 29.17% of NK cells (Fig. 1C).”
Liu et al. teach that PMA treatment of NK cells results in an increase in secretory lysosome formation, and an increase in NK cell activation, see page 127, 2nd ¶ of Liu et al.  Additionally, Liu et al. teach that activation of NK cells is also regulated by an increase in Ca+2 concentration, see Results and Discussion (starting on page 124 of Liu et al.).  Liu et al. teach an increase in secretory lysosome formation in NK cells mediated by target-cell recognition.  Liu et al. further teach high affinity Ca+2 dependent exocytosis of secretory lysosomes, see the following taken from the abstract of this reference: “[a] high-affinity Ca2+-dependent exocytosis of secretory lysosomes, which is sensitized further after target-cell stimulation. Our data also suggest an unusual rapid and dramatic de novo formation of secretory lysosomes after target-cell recognition. The rapid biogenesis of secretory lysosomes was blocked by specific protein kinase C inhibitor but not by brefeldin A. We propose that target-cell recognition triggers rapid biogenesis and sensitization of secretory lysosomes in NK cells through activation of PKC.” (Alter et al. and Liu et al. are interpreted as reading on claim 1 and 5).
Guillerey et al. (Nature Immunology, Vol. 17, No. 9, pages 1025-1036). This reference teaches the use of NK cells in adoptive cell therapy (ACT).  The methods of Guillerey et al. teach in vitro proliferation and activation of NK cells by treating the cells with an agent that binds with 
IPH2101, IPH2102, and IPH2201 are antibodies that bind inhibitory receptors and abolish these inhibitory signals and restore full NK cell activity, see Figure 4, page 1030 of this reference. (These antibodies are interpreted as modulating cell-to-cell interaction between the NK cell and a target cell, see Figure 4).
Guillerey et al. further teach that NK cell function are regulated by checkpoint inhibitors.  The balance between activating signals and inhibitory signals received by receptors on NK cells determines the activation of NK cells. Inhibitory ligands expressed on the surface of target tumor cells or on antigen-presenting cells (APC) prevent the activation of NK cells, and abolishing these inhibitory signals by the means of blocking mAbs would restore full NK cell activity. Blocking mAbs directed against CTLA-4 (1), PD-1 (2) or PD-L1 (3) constitute one of the major advances of the past decade in terms of cancer immunotherapy. Even if T cells are considered the key mediators of the impressive efficacy of these checkpoint inhibitors, blockade of the CTLA-4 or PD-1 pathway might also enhance the anti-tumor responses of NK cells. Tim-3 is another checkpoint molecule shared by T cells and NK cells, and mAbs to Tim-3 (4) are currently being tested in cancer patients.  In addition, mAbs that specifically block NK cell inhibitory receptors for MHC molecules have entered clinical trials. By blocking KIRs (5) or NKG2A (6), these mAbs release a major brake on the activation of NK cells. Finally, signaling via CD96 and TIGIT can 
Regarding claim 6, Alter et al., Liu et al., and Guillerey et al. do not specifically teach wherein the agent is vacuolin-1, YM201636, Apilimod, and APYO201.  However, Hessvik et al. (2016), teach that Pikfyve controls biogenesis and function of lysosomes.  Hessvik et al. teach that PIKfyve inhibition with YM-201636 and Apilimod was found to enhance exocytosis of amylase from pancreatic acinar cells (Page 4718). Pikfyve inhibition and knockdown increase release to the exosomal fraction.  To investigate whether Pikfyve is involved in exosome release, PC-3 cells were treated with the Pikfyve inhibitor Apilimod. Guillerey et al. also reads on claims 9-12 because of the inhibition of Pikfyve by YM201636 and Apilimod.  Absent evidence to the contrary, inhibition of Pikfyve by means of YM201636 and Apilimod, would result in blocking other components of the secretory lysosome matrix, or which are involved in the synthesis or transport of said components, that are normally regulated by the action of Pikfyve.  (Reads on claims 9-12).
The combination of the references cited above teach that protein kinase C inhibitors, an increase in Ca+2 levels, blocking inhibitory receptors on NK cells with mAbs, and inhibition of Pikfyve results in an increase in secretory lysosomes and activation of NK cells.  The prior art, Guillerey et al. further suggest that “the establishment of a microenvironment favorable to NK cell activity,” by blocking inhibitory signals that limit NK cell activity, would help in developing protocols for the development of large scale NK cell expansion for adoptive transfer of activated NK cells, see the abstract of Guillerey et al. (2016).  It would have been obvious to a person of ordinary skill in the art to have combined the teachings of the cited references to design a method combining known agents for activation of NK cells.  The person of ordinary skill in the art would have had a reasonable expectation that the treatment of NK cells with the combination of said 
205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In the instant case, the references cited above teach that protein kinase C inhibitors, an increase in Ca+2 levels, blocking inhibitory receptors on NK cells with mAbs, and inhibition of Pikfyve results in an increase in secretory lysosomes and activation of NK cells.  The person of ordinary skill the art would have expected that a combination of agents and/or ligands disclosed in the prior art, that are both disclosed as functioning to activate NK cells, would have expected that the combination would also function to activated NK cells.
Regarding claim 8, the cited references do not specifically describe methods involving the administration of an agent that regulates gene expression for the purpose of activation of NK cells.  However, since the prior art teach the inhibition of certain targets that result in the activation of NK cells, such as Pikfyve, a person of ordinary skill in the art would have known how to design an agent which regulates the expression of a known gene.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699